                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



  Volvo Trademark Holding AB,ei al..

                                 Plaintiffs,

                        -V-


                                                             Civil Action No. l:19-cv-974
  The Unincorporated Associations
                                                             Hon. Liam O'Grady
  Identified in Schedule A,

                                 Defendants.




                                               ORDER

       Before the Court is Plaintiffs Motion for Default Judgment. Dkt. 56. Judge Nachmanoff

issued a Report &. Recommendation on November 13, 2019. Dkt. 61. The Court has reviewed

the pleadings in this case, as well as the Report & Recommendation, and hereby

APPROVES and ADOPTS the findings of Judge Nachmanoff.

       The Court finds adequate support for relief under Count I - Trademark Infringement and

Counterfeiting, Count 11 - False Designation of Origin, and Count III - Trademark Dilution.

Pursuant to the Lanham Act, Plaintiffs elect statutory damages of up to $2,000,000.00 for willful

infringement, per mark infringed. 15 U.S.C. § 1117(c). While Plaintiffs refer to "Volvo

Trademarks," "distinctive marks," and "emblems" throughout the pleadings. Judge Nachmanoff

properly notes that,"[tjhroughout the record, plaintiffs have failed to identify which specific

marks defendants are infringing." Dkt. 61 at 16. The Court thus agrees that the appropriate

award ofstatutory damages is $2,000,000.00.
